Citation Nr: 1641123	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Acting Veterans Law Judge in a May 2013 video conference hearing.  

This matter was previously before the Board in December 2014 when it was remanded for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

Additional Medical Records

As a threshold matter, the Veteran's claims file should be updated to include relevant VA treatment records since May 2013.  For instance, the December 2015 supplemental statement of the case (SSOC) indicates that he had treatment at Dublin in January 2015.  However, that medical record cannot be located in the claims file.  

The Veteran should also be given the opportunity to identify any further private treatment records that may be pertain to the severity of his service-connected disability, particularly as it concerns their impact on his employability.  

Employment History

Additionally, it is not clear when the Veteran ceased substantially gainful employment.  

The evidence shows that the Veteran's occupational history includes working as a truck driver, air conditioning installer, correction officer, and a self-owned home building and remodeling company.  See July 2010 VA Form 21-8940.  His educational background includes a high school degree and at least some college education.  Id.  

However, he has given various dates regarding his last day of employment.  See July 2010 VA Form 21-8940 (indicating he last worked full-time in August 1996); August 2013 F. Balada, Psy. D. psychological evaluation report (noting the Veteran terminated all gainful full-time employment in 2003); see also October 7, 1999 VA treatment record (noting the Veteran works in his own private business).  More recently, according to a June 12, 2015 VA medical record (as cited in the December 2015 SSOC)), the Veteran was not currently working but was using his "GI Bill" to go to school for electrical.

Accordingly, it is necessary to verify the dates of his employment history and the earnings from those periods of employment.  

PTSD Examination

The Board also finds that a new VA examination for PTSD is warranted.  The Veteran was last afforded a VA PTSD examination in June 2015.  The examiner noted that the Veteran functions best in solitary or few individual areas.  No finding or opinion was provided regarding the occupational impact based on the Veteran's service-connected PTSD.  

Accordingly, the Board finds that the Veteran should be afforded a new PTSD examination, to specifically include an opinion regarding the occupational impact based on his service-connected PTSD, in light of the Veteran's particular educational and employment history.  

Extraschedular Referral

The Board also finds that referral for extraschedular consideration is warranted.  

In December 2014, the Board remanded this matter for development and adjudication of various newly raised claims.  The requested development was accomplished, and in a July 2015 rating decision, the RO granted an increased (50) percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), continued a 10 percent rating for residuals of a left wrist fracture, continued a noncompensable rating for hallux valgus of right great toe, and denied entitlement to service connection for a right leg disability and for residuals of a right knee injury.  

The Veteran's combined schedular rating is 60 percent.  Accordingly, the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

However, the evidence indicates that the Veteran's service-connected disabilities may affect his employability.  The evidence includes an August 2013 F. Balada, Psy. D. psychological evaluation report noting the Veteran terminated all gainful full-time employment in 2003 due to his inability to control his PTSD symptoms, and an opinion that the Veteran's disorder currently prevents him from performing daily work activities and prevents him from carrying out required activities of daily living.  

The Board cannot grant an award of TDIU in the first instance because the Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16(a).  Under these circumstances, the matter must first be submitted to the Director of the Compensation Service.  Inasmuch as the RO has not referred this claim to the Director of the Compensation Service for extraschedular consideration, and the evidence indicates that such should have been accomplished, this matter must be remanded so that this may be performed.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to determine the Veteran's annual income since 1999, to include acquiring Social Security Administration earning statements.  The Veteran should be notified that he may submit supporting documentation, such as a copy of his tax returns, or other financial information, if he so desires.  These efforts should be associated with the claims folder.  

2. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file, to specifically include VA treatment records dated since May 2013.  Any negative responses should be in writing and associated with the claims file.  

3. After the above development, provide the Veteran an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner should then address each of the following:

(a) The examiner is asked to provide an opinion as to whether (a) the Veteran suffers from insomnia, and (b) whether it is at least as likely as not that such insomnia is a symptom of, or was caused or aggravated by his PTSD?  

(b)  The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities, including insomnia (if such is found to be a component of his PTSD).  

The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  

4. Refer the issue of entitlement to TDIU to the Director of the Compensation Service for extraschedular consideration.  

5. Then readjudicate the Veteran's claim of entitlement to a TDIU rating.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


